The opinion of the court was delivered by
Harvey, C. J.:
This is an original proceeding in habeas corpus by an inmate of our state penitentiary. The record discloses that on March 12, 1947, the petitioner entered a plea of guilty in the district court of Douglas county to the crime of burglary in the first degree, as defined by G. S. 1935, 21-513, and was sentenced accordingly.
In his verified petition he alleges that he was intimidated, beaten and persuaded against his will to confess to a crime which he did not commit, and being under duress he was beaten by local officers of the city police department until he reluctantly admitted the crime, to prevent further bodily harm.
Considering allegations of his verified petition on this point as his testimony we find in the record the affidavits of the police officers who arrested him, of the county attorney, and of the attorney whom the court appointed to represent him, which thoroughly discount and disprove his allegations of mistreatment. We find no reason to set out these affidavits in detail. They are in the files of the court and may be examined by those who wish to do so.
*419The petitioner further alleges that he was prosecuted under an information filed by the county attorney instead of upon an indictment found by a grand jury, and contends that this was in violation of his rights under the federal and our state constitutions. The contention has no merit.
We find nothing in the record that would authorize or justify the petitioner’s discharge from the penitentiary by habeas corpus. Therefore, the writ prayed for is denied.